Order entered January 6, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01495-CV

           IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS,
                     On Appeal from the Probate Court No. 3
                             Dallas County, Texas
                      Trial Court Cause No. PR-13-3072-3

                                            ORDER
       The Court has reviewed the clerk’s record. The clerk’s record does not include the

Notice of Appeal filed by Steven V. Tipps in this Court on November 20, 2014. We DIRECT

the Clerk of this Court to transmit a copy of Steven V. Tipps’ notice of appeal to the trial court.

TEX. R. APP. P. 25.1(a).

       We ORDER John Warren, County Clerk of Dallas, County, Texas to file within fifteen

(15) days of the date of this order a supplemental clerk’s record including the following

pleadings and orders:

           •   June 2, 2014 Petition to Revoke Authority of Agent

           •   September 9, 2014 Agent’s Answer to Petitioner’s Petition to Revoke Authority
               of Agent

           •   October 17, 2014 Doris Lee Tipps' Opposition to Cumberland Trust & Investment
               Company's Motion to Accept Resignation, Discharge Trustee, and Reinstate
               Trustee; Demand for Accounting; and Motion to Enforce Rule 11 Agreement and
               Mediated Settlement Agreement
           •   October 20, 2014 Motion to Show Authority

           •   October 21, 2014 Order Granting Motion to Accept Resignation, Discharge
               Trustee & Reinstate Trustee

           •   October 21, 2014 Order Granting Motion to Show Authority

           •   October 21, 2014 Doris Lee Tipp's Opposition to the Senior Source's Petition to
               Revoke Authority of Agent

           •   October 22, 2014 Order to Revoke Authority of Agent

           •   November 20, 2014 Notice of Appeal filed by Steven Tipps

       We DIRECT the Clerk of this Court to include the following additional parties and
       attorneys in the Court’s case management system with respect to this appeal:

           •   Doris Lee Tipps, Appellant, represented by attorney W. Thomas Finley, 5500
               Preston Rd. Ste. 390, Dallas, Texas 75205

           •   Senior Citizens of Greater Dallas D/B/A Senior Source, Appellee, represented by
               attorney John H. Phillips, 4313 W. Lovers Lane, Dallas, Texas 75209


       We SUSPEND all current appellate deadlines in this case pending filing of the

supplemental clerk’s record required by this order. Appellants shall file their briefs within 30

days of the filing of the supplemental clerk’s record required by this order. We direct the parties

to address in their briefs on the merits appellants’ standing to pursue this appeal.



                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE